DETAILED ACTION
This Office Action is in response to the amendment filed January 26, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 7 and 16 (and those claims that depend therefrom) use the terms “Tap_SR” and “Tap_MC-DMVR” which Applicant has defined in its specification (see ¶¶105-106). According to Applicant’s definition, Tap_MC-DMVR is interpreted as a filter length (i.e., number of filter taps) of the interpolation filter applied during the MV refinement process of the improved DMVR mode that is defined by the condition: 2xSR+Tap_MC-DMVR/2+Tap_SR/2 == Tap_MC. Likewise, Tap_SR is interpreted as a filter length (i.e., number of filter taps) of the interpolation filter applied during the final motion compensation interpolation process for the improved DMVR mode, which may be in a range from two to eight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-20 of U.S. Patent No. 10,638,153 (the ‘153 patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 1-5 and 7-20 of the ‘153 patent and claims 1-20 of the instant invention cover substantially the same subject matter.
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 1 of the ‘153 patent:
Instant Application 16/821,833
U.S. Patent No. 10,638,153
1. (Original) A method for video decoding in a decoder, comprising: 
1. (Original) A method for video decoding in a decoder, comprising:
1. Limitation 1: receiving a first motion vector and a second motion vector for a first block in a current picture of a video, the first motion vector being indicative of a first reference block in a first picture, 


1. Limitation 2: generating a bilateral template based on a weighted combination of the first reference block and the second reference block;
1. Limitation 3: determining a refined first motion vector based on the bilateral template and a first set of reference blocks in the first picture;
1. Limitation 3: determining a refined first motion vector based on the bilateral template and a first set of reference blocks in the first picture…;
1. Limitation 4: determining a refined second motion vector based on the bilateral template and a second set of reference blocks in the second picture; and
1. Limitation 4: determining a refined second motion vector based on the bilateral template and a second set of reference blocks in the second picture…; and
1. Limitation 5: reconstructing, by application of a final motion compensation interpolation filter, the first block according to (i) the first refined motion vector and (ii) the second refined motion vector, 
1. Limitation 6: reconstructing, by applying a final motion compensation interpolation filter, the first block according to (i) the first refined motion vector… and (ii) the second refined motion vector…,
1. Limitation 7: wherein, prior to reconstructing the first block, the method comprises determining an initial motion vector of a second block that is coded after the first block according to at least one of the first motion vector and the second motion vector for the first block, and
1. Limitation 5: determining an initial motion vector of a second block that is coded after the first block according to at least one of the first motion vector and the second motion vector for the first block; and

(See also limitation 6, which describes the reconstruction of the first block, i.e., the described limitation 5 happens “prior to reconstructing the first block”)
1. Limitation 8: the final motion compensation interpolation filter has a filter length based on a search range used to determine the first set of reference blocks or the second set of reference blocks.
1. Limitations 7-8: wherein the … final motion compensation interpolation filter have … filter lengths determined based on a search range to determine the first set of reference blocks or the second set of reference blocks…


Thereby, claim 1 is not patentably distinct from claim 1 of the ‘153 patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/Examiner, Art Unit 2481